The indictment charged that this appellant, John Bridges, did unlawfully and with malice aforethought assault Fred *Page 662 
Justice, with the intent to murder him. The trial resulted in his conviction for an assault, and the jury assessed a fine of $250. Defendant having made default in the payment of the fine and costs incident to the trial, or to confess judgment therefor, the court sentenced him to perform hard labor for the county for 90 days to pay the fine and 189 days to pay the costs. From the judgment of conviction, this appeal was taken. No questions are presented for our consideration, except the regularity of the record proper upon which this appeal is predicated. There is no bill of exceptions. No error being apparent on the record, the judgment of conviction in the circuit court is affirmed. Affirmed.